COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Harris County, Texas v. Park at Westcreek, LP

Appellate case number:   01-18-00343-CV

Trial court case number: 2016-32867

Trial court:             80th District Court of Harris County

        The reporter’s record was originally due on May 10, 2018. See Tex. R. App. P.
35.1. On May 21, 2018, this court ordered the court reporter to file the record within 10
days of the date of the order. When the court reporter failed to file the record as ordered,
this court issued a second order on May 29, 2018 ordering the court reporter to file the
record within 10 days, and instructed the court reporter that if the record was not filed,
the court would order the trial court to conduct a hearing to determine the reason for
failure to file the record. The record has not been filed with the court. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is timely
filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not been filed timely
as ordered, we issue the following order.
       The judge of the 80th District Court to conduct a hearing at which the court
reporter, appellant’s counsel, and appellee’s counsel shall participate (a) to determine the
reason for failure to file the record; (b) to establish a date certain when the reporter’s
record will be filed, and (c) to make whatever additional findings and orders to ensure
that the appellate record is timely filed. The trial court shall forward to this court a
supplemental clerk’s record containing its relevant findings and orders. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court within
10 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. If the court reporter files the record prior to the date set for
the hearing, the appeal will be reinstated and the trial court need not hold a hearing.
      It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: June 19, 2018